Exhibit 10.1

EMPLOYMENT AGREEMENT

        AGREEMENT dated as of April 18, 2006, between LIFETIME BRANDS, INC., a
Delaware corporation (the “Company”), and ALAN R. KANTER (the “Executive”).

        The Executive is currently an executive officer of Syratech Corporation,
a Delaware corporation (“Syratech”). Syratech, Wallace International de P.R.,
Inc., a Delaware corporation (“Wallace”), CHI International, Inc., a Maryland
corporation (“CHI International”), and Syratech (H.K.) Limited, a Hong Kong
corporation (“Limited” and, together with Syratech, Wallace and CHI
International, the “Sellers”) have entered into that certain Asset Purchase
Agreement dated as of March 8, 2006 with the Company and Syratech Acquisition
Corporation, a Delaware corporation (the “Asset Purchase Agreement”), pursuant
to which, among other things, the Company has agreed to purchase substantially
all of the assets of the Sellers and all of the ongoing business operations of
the Sellers as conducted by the Sellers on the Closing Date under the Asset
Purchase Agreement (collectively, the “Business”).

        To ensure that the Company will continue to have the benefit of the
Executive’s services with respect to the Business after the Closing under the
Asset Purchase Agreement, the Asset Purchase Agreement requires that the
Executive and the Company enter into this Agreement and that this Agreement be
in full force and effect at the Closing under the Asset Purchase Agreement.

        The Company wishes to employ the Executive, and the Executive wishes to
be employed by the Company, which employment shall become effective at the
Closing under the Asset Purchase Agreement and shall be on the terms and subject
to the conditions set forth below in this Agreement.

        In consideration of the covenants and agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

-5-

--------------------------------------------------------------------------------

1. Employment and Acceptance; Effective Date; Employment Term

        1.1 The Company hereby employs the Executive and the Executive hereby
accepts employment from the Company for a term of service determined in
accordance with this Agreement.

        1.2 This Agreement shall become effective, without any further action by
either of the parties, upon the date (the “Effective Date”) of the consummation
of the Closing under the Asset Purchase Agreement. If for any reason whatsoever
the Closing under the Asset Purchase Agreement does not occur, then this
Agreement shall become null and void and shall have no further force or effect,
and neither party hereto shall have any liability or obligation to the other
party whatsoever, including any liability for special, indirect or consequential
damages of any kind.

        1.3 The Executive’s term of employment pursuant to this Agreement shall
commence on the Effective Date and, unless otherwise terminated pursuant to
Section 4 of this Agreement, shall continue until the third anniversary of the
Effective Date (the “Initial Term”). The Executive’s employment shall continue
thereafter for consecutive periods of one year (each, an “Additional Term”),
unless otherwise terminated pursuant to Section 4 of this Agreement or unless
either the Executive or the Company gives written notice to the other no later
than ninety (90) days prior to the expiration of the Initial Term or any
Additional Term, as the case may be, of the decision not to extend the
Executive’s employment. The period of the Executive’s employment hereunder shall
hereinafter be referred to as the “Employment Term.” Upon the expiration of the
Employment Term (a) the Company shall continue to pay the Executive his base
salary (as provided in Section 3.1 hereof) at the rate in effect on the date of
termination hereunder and in accordance with the Company’s payroll practices
applicable to the Executive at that time for a period of one (1) year; (b) the
Company shall at its expense cause the Executive’s coverage under all of the
Company’s insurance plans which were in effect at the expiration of the
Employment Term to continue during such one (1) year period as if the Executive
had remained employed by the Company during such period, in each case to the
extent available under the Company’s insurance plans existing during such one
(1) year period; and (c) Section 8 shall remain in effect during such one (1)
year period.

2. Duties and Authority

        2.1 Duties. During the Employment Term, the Executive shall devote his
full working time and energies to the business and affairs of the Company. The
Executive agrees during such Employment Term to use his best efforts, skill and
abilities to promote the Company’s interests, and to perform such duties
(consistent with his status as set forth below in this Section 2) as may be
assigned to him by the Board of Directors of the Company (the “Board”) or by the
Chief Executive Officer of the Company (the “CEO”) or his designee. During the
Employment Term, the Executive shall not, directly or indirectly, without the
prior written consent of the Company, render any services to any other person,
or acquire any interests of any type in any other person; provided, however,
that the foregoing shall not be deemed to prohibit the Executive from (a)
acquiring, solely as an investment and through market purchases, securities of
any entity that is registered under Section 12 of the Securities Exchange Act of
1934 and which are publicly traded so long as he is not part of any control
group of such corporation, (b) acquiring, solely as an investment, any
securities of, or interests in, any other entity so long as he remains a passive
investor in such entity and does not become part of any control group thereof
and so long as such entity has no material business connection with the Company
or any of its subsidiaries, or (c) (i)

-6-

--------------------------------------------------------------------------------

devoting such time and energy as the Executive deems appropriate consistent with
his duties hereunder to the work of eleemosynary institutions of the Executive’s
choosing, or (ii) continuing with his ownership interests in Iconexus, LLC, a
Massachusetts limited liability company, Metal Masters, LLC, a Massachusetts
limited liability company and Performance Indicator LLC, a Maryland limited
liability company; provided, that such work does not interfere, conflict or
compete with the Executive’s full, complete and faithful performance of his
duties hereunder.

        2.2 Authority. During the Employment Term, the Executive shall serve as
an Executive Vice President of the Company, Chairman of Wallace International de
P.R., Inc., a Delaware corporation and subsidiary of the Company, and Group
President for Flatware, Home Décor and Frames. In such capacities, subject to
the direction and control of the Board and the CEO, the Executive shall manage
and direct the Company’s flatware, home décor and picture frame businesses. The
Executive will perform his services subject to the direction and control of the
Board and the CEO or his designee and will report to the CEO or his designee
and, if requested to do so, to the Board.

        2.3 Location of Service. The Executive’s principal office location shall
be at the Company’s office in the Boston, Massachusetts area; however, the
Executive recognizes that frequent travel, both within and outside the United
States of America, may be required in connection with his responsibilities under
this agreement. In addition, at the Company’s request, the Executive may be
required to attend meetings with the Board, the CEO and with other executives of
the Company, and to keep such persons fully informed of the Executive’s
activities.

3.    Compensation.

        3.1 Base Salary. The Company shall pay or cause to be paid to the
Executive during the Employment Term, a base salary of not less than Four
Hundred Twenty Thousand Dollars ($420,000) per annum, payable in monthly or more
frequent installments in accordance with the Company’s regular payroll practices
for senior executives. It is expressly contemplated that the Company may, in its
discretion but without any obligation, increase the Executive’s base salary
during the Employment Term. Once the Executive’s base salary shall have been
increased, it shall not thereafter be decreased without his written consent.

        3.2 Performance Bonus. Following the completion of the Company’s fiscal
years ending December 31, 2006, December 31, 2007 and December 31, 2008, the
Executive shall be eligible to receive a year-end bonus (a “Performance Bonus”).
The Performance Bonus, if any, payable to the Executive shall be an amount
determined in accordance with the following:

Fiscal year Performance Bonus Amount

--------------------------------------------------------------------------------

2006 2.5% of EBIT for 2006.

--------------------------------------------------------------------------------

2007 The sum of (a) 1.5% of EBIT for 2007, plus (b) 7.5% of the positive  
difference, if any, between EBIT for 2007 less EBIT for 2006.

--------------------------------------------------------------------------------

2008 The sum of (a) 1.5% of EBIT for 2008, plus (b) 7.5% of the positive  
difference, if any, between EBIT for 2008 less EBIT for 2007.

--------------------------------------------------------------------------------

-7-

--------------------------------------------------------------------------------

        For purposes of the foregoing, “EBIT” for any year shall mean Earnings
(as defined below) of the Business for such year, and will be determined from
the accounting books and records of the Business maintained in the ordinary
course of business consistent with past practices. For this purpose, “Earnings”
shall be “net income” determined in accordance with generally accepted
accounting principles, plus any deductions for interest and income taxes that
were included in the determination of such Earnings. The Company shall pay the
Performance Bonus, if any, with respect to each applicable fiscal year within
thirty (30) days following the completion of the Company’s audited financial
statements for such fiscal year. The Performance Bonus due, if any, shall be
payable in cash.

3.3 Stock Option.

        3.3.1 On the Effective Date, the Company shall grant the Executive a
non-transferable option (the “Option”) to purchase 75,000 shares of the
Company’s common stock, par value $.01 per share, at an exercise price equal to
the fair market value of such shares as of the date of grant. The Option shall
be granted under the Company’s Stock Option Plan in effect as of the Effective
Date (the “Option Plan”) and shall be subject to all of the terms, conditions,
limitations and restrictions contained therein. The Option shall be evidenced by
a written stock option agreement in the standard form used by the Company (the
“Option Agreement”), which Option Agreement shall provide that, subject to
Section 3.3.2 below, the Option shall vest over four (4) years, with one fourth
vesting on the first anniversary of the grant date and three-fourths vesting in
equal monthly installments over the following three (3) years; the term of the
Option shall be ten (10) years, subject to earlier termination as set forth in
the Option Agreement. In the event of a conflict between the terms of this
Section 3.3 and the terms of the Option Plan and/or the Option Agreement, the
terms of the Option Plan and/or the Option Agreement, as the case may be, shall
govern. The Executive represents that he is an accredited investor as such term
is defined pursuant to Regulation D under the Securities Act of 1933 and that he
will acquire the Option, and that he will be acquiring the shares upon exercise
of the Option, for investment purposes only and not with a view to the resale,
transfer or other distribution thereof.

        3.3.2 In the event that, pursuant to Section 1.3 hereof, the Company
gives written notice to the Executive prior to the expiration of the Employment
Term of the Company’s decision not to extend the Executive’s employment
hereunder, then, notwithstanding anything in Section 3.3.1 to the contrary, any
portion of the Option which has not already vested shall vest immediately upon
the normal expiration of the then-current Employment Term.

        3.4 Automobile Allowance. During the Employment Term, the Company shall
pay the Executive an automobile allowance in the amount of $750 per month. This
automobile allowance is intended to cover all expenses associated with the
Executive’s use of an automobile for Company business, so that no other expenses
relating to such automobile use will be reimbursed, except gas and tolls
incurred in using such automobile for Company business.

3.5 Other Benefits.

        3.5.3 During the Employment Term, the Executive shall remain e1igible to
participate in any pension, profit-sharing, bonus, stock award, stock option or
similar plan or program of the Company now existing or established hereafter in
which the Company’s executive employees are generally entitled to participate,
to the extent that he is eligible under the general provisions thereof.

-8-

--------------------------------------------------------------------------------

        3.5.2 During the Employment Term, the Executive also shall remain
eligible to participate in any group insurance, hospitalization, medical, health
and accident, disability, or similar plans and programs (collectively,
“Insurance Plans”) of the Company now existing or hereafter established in which
the Company’s executive employees are generally entitled to participate, to the
extent that he is eligible under the general provisions thereof.

4.       Termination of Service.

        4.1 Discharge for Cause. The Company may discharge the Executive for
cause at any time and thereby terminate the Executive’s Employment Term. Such
discharge shall be effected by written notice (the “Discharge Notice”) to the
Executive which shall specify the reasons for the Executive’s discharge and the
effective date thereof. As used herein, the term “for cause” shall mean: (i) the
Executive’s willful violation of specific written directions from the Board or
the CEO (which directions must not be inconsistent with the provisions of this
Agreement); (ii) the Executive’s conviction for, entering a plea of guilty or
nolo contendere, or agreeing to a civil penalty or entering into a consent
decree, in connection with (A) any felony or any other crime involving fraud,
embezzlement or bribery, or (B) any banking or securities law violation related
to the Company; (iii) the Executive’s having committed an act of disloyalty,
dishonesty or breach of trust relating to the Company; (iv) the engaging by the
Executive in misconduct involving moral turpitude; (v) the willful engaging by
the Executive in conduct that is injurious to the Company or any of its direct
or indirect subsidiaries, or has or threatens to have a material adverse impact
on the Company or any of its direct or indirect subsidiaries; (vi) the
Executive’s extended absences without permission or his failure to work on a
full-time basis (other than any such failure resulting from the Executive’s
disability as described in Section 4.2 hereof); (vii) the Executive’s charging
of material improper expenses to the Company; (viii) the breach or violation of
any provision of this Agreement, including, but not limited to, the
confidentiality, non-solicitation and non-competition and non-disparagement
provisions set forth in paragraphs 7, 8 and 9 hereof, and the failure to cure
the some within ten (10) days after receipt of written notice thereof. Upon
termination pursuant to this Section 4.1, this Agreement and all benefits
hereunder shall terminate, except (a) that such discharge and termination shall
not affect Subpart (b) of Section 12.4 or any rights which the Executive may
have at the time of discharge and termination pursuant to any insurance or other
death benefit (excluding the death benefit provided for in Section 4.3), bonus,
retirement, severance pay or stock award plans or arrangements of the Company or
any subsidiary, or any stock option plan or any options granted thereunder,
which rights shall continue to be governed by the provisions of such plans and
arrangements, and (b) as otherwise provided in Sections 7, 8 and 9 hereof.

        4.2 Disability. The Executive’s Employment Term may be terminated if the
Executive becomes disabled during his employment hereunder so that he is unable
substantially to perform his services hereunder for six consecutive months. Such
disability shall be determined by a mutually agreeable independent physician
after the expiration of said six months, said termination to be effective at
least thirty days after written notice to the parties of such determination. The
Company shall pay the Executive his full compensation through such effective
date and shall pay or cause to be paid to the Executive until the first
anniversary of such effective date annual compensation in an amount equal to not
less than 40% of the Executive’s final base salary as defined in Section 3.1.
Amounts paid to the Executive pursuant to this Section 4.2 shall not (i)
diminish or otherwise adversely affect any retirement benefits to which the
Executive might otherwise be entitled, or (ii) affect any rights which the
Executive may have at the time of termination pursuant to any insurance or other
death benefit, bonus, retirement, severance pay or stock award plans or
arrangements of the Company or any subsidiary, or any stock option plan or

-9-

--------------------------------------------------------------------------------

any options granted thereunder, which rights shall continue to be governed by
the provisions of such plans and arrangements.

        4.3 Death. If the Executive shall die during the Employment Term, this
Agreement and all benefits hereunder shall terminate except that (i) the
Executive’s surviving spouse, if any, sha11 be entitled to receive the
Executive’s final base salary as defined in Section 3.1 to the last day of the
twelfth month next following the month in which his death occurs; and (ii) such
termination shall not affect any rights which the Executive may have at the time
of his death pursuant to any insurance or other death benefit, bonus,
retirement, or stock award plans or arrangements of the Company or any
subsidiary, or any stock option plan or any options granted thereunder, which
rights shall continue to be governed by the provisions of such plans and
arrangements.

        4.4 Discharge Without Cause; Diminution of Duties and Responsibilities.
The Company retains the right to discharge the Executive without cause at any
time by written notice of termination of employment given to the Executive,
which notice shall become effective no sooner than 90 days after receipt
thereof. Notwithstanding the failure of the Company to give such notice, if the
Executive shall not be continued during the Employment Term in the positions,
and with the responsibilities, powers and authority provided in Section 2
hereof, or if the location of the Executive’s employment is moved more than
twenty-five (25) miles from its location as of the date hereof, the Executive
shall have the right to terminate his employment hereunder by giving written
notice to the Company at any time within ninety days following and as a result
of either such event unless the occurrence of such event is corrected prior to
the effective date of termination specified in the Executive’s written notice of
termination, which such effective date specified in such notice shall be no
sooner than thirty days following the date on which such notice is given. If the
Company discharges the Executive without cause, or if the Executive terminates
his employment hereunder pursuant to this Section, subject to Section 4.5, the
Executive shall continue to receive, as severance compensation, his base salary
(as provided in Section 3.1 hereof) at the rate in effect on the date of
termination hereunder, and in accordance with the Company’s payroll practices
applicable to the Executive at that time, until the later to occur of: (i) one
year following the effective date of any such termination; and (ii) the
remainder of the Employment Term then in effect at the time of any such
termination. In addition, the Company shall at its expense cause the Executive’s
coverage under all of the Company’s insurance plans which were in effect at the
termination of the Executive’s Employment Term to continue until the first
anniversary of the termination of his employment hereunder, as if he had
remained employed by the Company until such date.

        The Executive shall not be required to seek or accept other employment
in order to mitigate his damages hereunder, and the Company’s obligations to pay
him following such termination shall not be reduced by the amount of any
compensation actually received by the Executive for employment with any other
person.

-10-

--------------------------------------------------------------------------------

        4.5 Release. Notwithstanding anything in Section 4.4 to the contrary, in
no event shall the Executive be entitled to receive any amounts, rights or
benefits under Section 4.4 unless he executes a release of claims against the
Company in form and substance as set forth in Exhibit A attached hereto.

         5. Expenses.

        5.1 Upon submission of proper vouchers, the Company will pay or
reimburse the Executive for all transportation, hotel, living and entertainment
expenses incurred by the Executive on business trips outside the metropolitan
Boston area reasonably incurred by him in connection with all pre-approved
activities relating to the business of the Company and its subsidiaries during
the Employment Term, all in accordance with the Company’s policies in effect on
the date hereof and/or hereafter from time to time during the term of this
Agreement.

        5.2 In the event that the Executive institutes any legal action to
enforce his rights under, or to recover damages for breach of, this Agreement,
and he is the prevailing party in such an action, he shall be entitled to
recover from the Company any actual expenses for reasonable attorneys’ fees and
disbursements incurred by him.

          6.       Indemnification. The Company will indemnify the Executive and
his legal representatives to the fullest extent permitted by the laws of the
State of Delaware and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and officers, against all costs, charges and expenses
whatsoever incurred or sustained by him or his legal representatives in
connection with any action, suit or proceeding to which he or his legal
representatives may be made a party by reason of his being or having been a
director or officer of the Company or any of its subsidiaries, or action taken
purportedly on behalf of the Company or any of its subsidiaries. The Company
will, upon request by the Executive, promptly advance or pay any amounts for
costs, charges or expenses (including but not limited to legal fees and expenses
incurred by counsel retained by the Executive) in respect of his right to
indemnification hereunder, subject to a later determination as to the
Executive’s ultimate right to receive such payment, and the Executive’s
undertaking to repay such amounts if it is later determined that he is not
entitled to any such amount advanced. The provisions of this Section 6 will
survive any termination of this Agreement.


7.       Protection of Confidential Information.

        7.1 Covenant. The Executive acknowledges and agrees that the Company and
its direct and indirect subsidiaries (collectively, the “Beneficiaries”) own,
control and have exclusive access to a body of existing technical knowledge and
technology, and that the Beneficiaries have expended and are expending
substantial resources in a continuing program of research, development and
production with respect to their businesses. The Beneficiaries possess and will
continue to possess information that has been or will be created, discovered or
developed, or has or will otherwise become known to the Beneficiaries, and/or in
which property rights have been or will be assigned or otherwise conveyed to the
Beneficiaries, which information has commercial value in the business in which
the Beneficiaries are engaged including information about costs, profits,
markets, sales, products, key personnel, pricing policies, operational methods,
technical processes and other business affairs and methods, plans for future
development and other information not readily available to the public. All of
the aforementioned information is hereinafter called “Confidential Information.”
The Executive acknowledges that his employment by the Company creates a
relationship of confidence and trust between the

-11-

--------------------------------------------------------------------------------

Executive and the Beneficiaries, and that by reason of such employment the
Executive will come into possession of, contribute to, have access to and
knowledge of Confidential Information. The Executive further acknowledges that
the services to be performed under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character. The Executive further
acknowledges that the business of the Company is international in scope, and
that the nature of the Executive’s services, position and expertise are such
that he is capable of competing with the Company from nearly any location in the
Western hemisphere. In recognition of the foregoing, the Executive covenants and
agrees that during the period of his employment and at all times thereafter, the
Executive will use and hold such Confidential Information solely for the benefit
of the Beneficiaries and shall not use such Confidential Information for the
Executive’s own benefit or for the benefit of any third party. The Executive
shall not, directly or indirectly, disclose or reveal such Confidential
Information, in any manner, to any person other than the Company’s employees
unless required by law and, then, to the extent practicable, only following
prior written notice to the Company.

        7.2 Specific Remedy. If the Executive commits a material breach of any
of the provisions of Section 7.1, the Company shall have, in addition to the
other remedies provided by law, the right and remedy to have such provisions
specifically enforced by any court having equity jurisdiction, without the
requirement for the Company to post any bond, it being acknowledged and agreed
that any such breach or threatened breach will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company.

        7.3 The provisions of this Section 7 shall survive any termination of
this Agreement.

    8.        Non-Competition.

        8.1 Covenant. 1. In recognition of the considerations described in
Section 7.1 and in the preamble to this Agreement, the Executive agrees that he
shall not, without the written permission of the Company (i) enter into the
employ of or render any services to any person, firm, corporation or other
entity engaged in any “Competitive Business” (as defined in Section 8.3), (ii)
engage in any Competitive Business for his own account, (iii) become interested
in any Competitive Business as an individual, partner, shareholder, creditor,
director, officer, principal, agent, employee, trustee, consultant, advisor or
in any other relationship or capacity, (iv) solicit or accept business, in
competition with any of the Beneficiaries, from any of the customers, or known
customer prospects of any of the Beneficiaries with whom the Executive had
contact during the Employment Term for the purpose of establishing, maintaining
or furthering a business relationship on the behalf of the Company, or otherwise
induce or influence any such customer or known customer prospect to reduce its
volume of business, or terminate or divert its relationship or otherwise in any
way adversely affect its relationship, with any of the Beneficiaries, or (v)
employ, engage or retain, or solicit for employment, engagement or retention,
any person who, within the prior twelve (12) months, was a director, officer,
employee, consultant, advisor, representative or agent of the Company, or
encourage any such person to terminate his or her employment or other
relationship with any of the Beneficiaries; provided, however, that nothing
contained in this Section 8.1 shall be deemed to prohibit the Executive from
acquiring, solely as an investment through market purchases, securities of any
corporation which are registered under Section 12 of the Securities Exchange Act
of 1934 and which are publicly traded so long as he is not part of any control
group of such corporation.

        (b)        The provisions of paragraph (a) of this Section shall apply
for and during the period of the Executive’s Employment Term and as set forth in
Section 1.3.

-12-

--------------------------------------------------------------------------------

        8.2 Specific Remedy. In the event of a breach or threatened breach by
the Executive of Section 8.1, the Company shall, in addition to the other
remedies provided by law, have the right and remedy to have such provisions
specifically enforced by any court having equity jurisdiction, without any
requirement to post any bond, it being acknowledged and agreed that any breach
or threatened breach of Section 8.1 will cause irreparable injury to the Company
and that money damages will not provide an adequate remedy to the Company.
Notwithstanding anything to the contrary contained in this Agreement, all
options and other incentive awards granted to the Executive and all retirement,
insurance and other benefits to which the Executive is entitled under any plan
or agreement of the Company shall continue to be governed by the provisions of
such plan or agreement upon the occurrence of any of the events referred to in
Section 8.1.

        8.3 “Competitive Business”. The phrase “Competitive Business” as used in
this Agreement shall mean any line of business that is substantially the same as
any line of any operating business engaged in or conducted by the Company and
which, during, or at the expiration of, the Employment Term, the Company was
engaged in or conducting, or had, to the knowledge of the Executive,
definitively planned to engage in or conduct, and which during the fiscal year
of the Company next preceding the date as of which the determination of
competitive stature needs to be made constituted at least 3% of the gross sales
of the Company and its subsidiaries on a consolidated basis. The Executive may,
without being deemed in violation of Section 8.1, become a partner or employee
of, or otherwise acquire an interest in, a stock or business brokerage firm, a
consulting or advisory firm, an investment banking firm, or a similar
organization (whether in partnership, corporate or other form) which, as part of
its business, trades or invests in securities of Competitive Businesses or which
represents or acts as agent or advisor for Competitive Businesses, but only on
the condition that the Executive shall not personally render any services in
connection with any such Competitive Business, either directly to such
Competitive Business or other persons or to his firm in connection therewith.

        9.       Non-Disparagement. The Company and the Executive covenant and
agree that during the Employment Term and following termination of the
Employment Term, neither party shall make any disparaging, false or abusive
remarks or communications, written or oral, regarding the Executive or the
Company, the Company’s products, brands, trademarks, officers, directors,
officers, employees, consultants, advisors, licensors, licensees, customers,
vendors or others with which it has business relationships.

        10.       Arbitration of Disputes. Any controversy or claim arising out
of or relating to this Agreement (or the breach thereof) shall be settled by
final and binding arbitration in New York, New York by three (3) arbitrators.
Except as otherwise expressly provided in this Section 10, the arbitration shall
be conducted in accordance with the commercial rules of the American Arbitration
Association (the “Association”) then in effect. One of the arbitrators shall be
appointed by the Company, one shall be appointed by the Executive, and the third
shall be appointed by the first two arbitrators. If the first two arbitrators
cannot agree on the third arbitrator within the thirty (30) days of the
appointment of the second arbitrator, then the third arbitrator shall be
appointed by the Association. This Section 10 shall not be construed to limit
the Company’s right to obtain equitable relief under this Agreement with respect
to any matter or controversy subject to this Agreement, and, pending, a final
determination by the arbitrators with respect to any such matter or controversy,
the Company shall be entitled to obtain any such relief by direct application to
state, federal or other applicable court, without first being required to
arbitrate such matter or controversy and without the necessity of posting bond.

-13-

--------------------------------------------------------------------------------

        11.       Notices. All notices, requests, consents and other
communication required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally or sent by
prepaid telegram, or mailed first-class, postage prepaid, by registered or
certified mail, as follows (or to such other or additional address as either
party shall designate by notice in writing to the other in accordance herewith):

11.1 If the Company:


  One Merrick Avenue
Westbury, New York 11590-6601  
Attention: Board of Directors
(with a copy, similarly addressed by Attention: Legal Department)

        11.2 If to the Executive, to him at his address on the personnel records
of the Company.

    12.        General.

        12.1 Governing Law. This agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York (without
giving effect to those laws that would require the application of the
substantive law of another jurisdiction), except that the provisions of Section
6 shall be governed by the laws of the State of Delaware.

        12.2 Captions. The Section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

        12.3 Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties.

        12.4 Termination of Prior Employment Agreement. Any employment agreement
between the Executive and Syratech or any of its subsidiaries, including without
limitation the employment agreement with Syratech dated as of August 16, 1991,
as amended (the “Syratech Employment Agreement”), shall automatically terminate
and be of no force and effect, on the Effective Date hereunder, without any cost
or expense to the Company, Syratech or any of the other direct or indirect
subsidiaries of the Company; provided, however, that (a) Syratech shall pay to
the Executive any accrued but unpaid salary due to the Executive as of the
Effective Date hereunder; and (b) the retirement benefit set forth in section
3.4 of the Syratech Employment Agreement, as amended, is hereby assumed by the
Company and shall remain in full force and effect.

        12.5 No Other Representations. No representation, promise or inducement
has been made by either party that is not embodied in this Agreement, and
neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.

-14-

--------------------------------------------------------------------------------

        12.6 Assignability. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive. The Company may
assign its rights, together with its obligations, hereunder in connection with
any sale, transfer or other disposition of all or substantially all of its
business and assets; and such rights and obligations shall inure to, and be
binding upon, any successor to the business or substantially all of the assets
of the Company, whether by merger, purchase of stock or assets or otherwise,
which shall expressly assume such obligations.

        12.7 Amendments; Waivers. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived, only by a written instrument executed by both of the parties hereto,
or in the case of a waiver, by the party waiving compliance. The failure of
either party at any time or times to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.

          IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the date first above written.


  LIFETIME BRANDS, INC.  

By: /s/ Jeffrey Siegel                                       Name: Jeffrey
Siegel
Title: Chief Executive Officer  

/s/ Alan R. Kanter                                       Alan R. Kanter

-15-

--------------------------------------------------------------------------------

Exhibit A

Form of Release

        For good and valuable consideration, the receipt and legal sufficiency
of which are hereby acknowledged, /s/ Alan R. Kanter, an individual (the
“Releasor”), hereby covenants and agrees as follows:

        1.     Release. The Releasor hereby absolutely, irrevocably, knowingly
and voluntarily releases and forever discharges each of the Releasees (as
hereinafter defined) from any and all Claims (as hereinafter defined), whether
or not any such Claim is now held, owned or possessed by the Releasor, whether
any such Claim is known or unknown, suspected or unsuspected, billed or
unbilled, disclosed or undisclosed, claimed or concealed, material or
immaterial, absolute, fixed or contingent, direct or indirect or nominally or
beneficially claimed by the Releasor, and whether any such Claim is past or
present (but not any future Claims), which the Releasor may have or could assert
against any Releasee, from the beginning of time through the date hereof
(collectively, the “Released Claims”).

        Certain Definitions. As used in this Release:

        (a)        “Releasees” means Lifetime Brands, Inc, a Delaware
corporation (“Lifetime”) and each and every one of its Affiliates, and each of
the stockholders, directors, officers, employees, consultants, agents and
representatives of each of them.

        (b)        “Claims” means any and all claims, demands, disputes,
charges, complaints, controversies, suits, proceedings, judgments, actions,
causes of action, cross-claims, cross-actions, damages, debts, loans, dues,
accounts, rights, contracts, agreements, covenants, promises, liabilities,
obligations, bonds, costs, expenses, duties, guarantees and liens, in each case
of every kind, nature and description, whether the same be in administrative
proceedings, in arbitration, at law, in admiralty, in equity or mixed, in the
United States of America, in any state or other political entity within the
United States of America or in any other jurisdiction.

        (c)        “Affiliate” of any person or entity shall be deemed to be any
other person or entity directly or indirectly controlled by, controlling or
under common control with that person or entity.

    3.        Covenant Not to Sue. The Releasor shall not at any time initiate
or permit to be initiated any Claim against any of the Releasees with respect to
any of the Released Claims or assert the invalidity of this Release. If,
notwithstanding the foregoing, the Releasor brings any Claim against any of the
Releasees in violation of the preceding sentence, then, in addition to any other
remedies to which the Releasees may be entitled under applicable law, the
Releasor shall fully indemnify and hold harmless each of the Releasees in the
amount of any judgment or settlement and any related costs (including, without
limitation, reasonable attorneys’ fees and expenses) entered against, paid or
incurred by any of the Releasees in connection therewith.

-16-

--------------------------------------------------------------------------------

    4.        Essential to the Overall Transaction. The Releasor acknowledges
and agrees that its release set forth in this Release is an essential element of
the consideration underlying the Employment Agreement by and between the
Releasor and Lifetime, and is a principal reason that Lifetime was willing to
enter into the Employment Agreement and perform its obligations thereunder, and
therefore the value to Lifetime of the transactions contemplated under the
Employment Agreement would be substantially diluted if the Releasor violated any
of the terms of this Release.

    5.        Enforcement. The Releasor hereby agrees that any breach or
threatened breach by it of this Release will cause material and irreparable
damage to the Releasees and that any remedy at law for any such breach or
threatened breach will be inadequate. Therefore, the Releasor agrees that any of
the Releasees shall have the right, in addition to, and not in lieu of, all
other rights and remedies to which such Releasee may be entitled hereunder,
under the Employment Agreement (with respect to Lifetime), pursuant to any
statute, or pursuant to any common or judicial law (including, but not limited
to, seeking such damages as it can show it has sustained by reason of such
breach), to obtain expedited temporary or preliminary equitable relief,
including a temporary restraining order and/or preliminary injunction (or
similar order) from any court having personal jurisdiction over the Releasor
without being required to post any bond or other security and without having to
prove the inadequacy of the available remedies at law.

    6.        Reformation. It is the intention of the Releasor that each
provision of this Release shall be enforceable to the maximum extent permitted
by applicable law. If any provision contained in this Release is determined by
any court or other tribunal of competent jurisdiction to be invalid or
unenforceable by reason of its being too extensive or restrictive in any
respect, (x) such provision shall be interpreted to the maximum extent in all
respects as to which it may be enforceable, all as determined by such court or
other tribunal making such determination, and (y) in its reduced form, such
provision shall then be enforceable, but such reduced form of provision shall
only apply with respect to the operation of such provision in the particular
jurisdiction in or for which such adjudication is made.

    7.        No Oral Modification. This release may not be modified orally, but
only by a writing signed by each respective Releasee against whom the
modification is to be enforced.

    8.        Survival. The obligations and liabilities of the Releasor
hereunder shall survive forever. This release shall remain in full force and
effect notwithstanding the dissolution of any of the Releasing Parties after the
date hereof.

-17-

--------------------------------------------------------------------------------

[Signature page to Release
Dated as of April 18,2006]

Dated April 18, 2006

/s/ Alan Kanter
Alan Kanter

State of Massachusetts        )
                                                  ) ss.:
County of Suffolk                  )

On this 18th day of April 18, 2006, before me, Alan Kanter, personally appeared,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same.

WITNESS my hand and official seal.

          /s/ Theresa A. Losco
         Notary Public

-18-